DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 04/05/2021 Applicant maintained the same set of claims and argued against the rejections of record. Claims 41, 42, 44, 46-60 are pending; claims 52-60 remain withdrawn from prosecution for reasons of record. Claims 41, 42, 44, and 46-51 are currently examined.

Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 42, 44, and 46-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
To reiterate, the claims are drawn to a method of pretreatment that entails a precise order of administrating various genera of reagents that are defined by their function (IL-8 antagonists). There is no actual reagent structurally disclosed (with the exception of the mentioning, in the claims, of aldoxorubicin as a potential first reagent). The specification, besides the vague “guidance” mirrored in the claims, does not present any actual example of the method being performed with any reagent. The claims encompass vast genera of reagents to be used without any indication of a particular specie that was actually used. There is no working example that would allow a skilled artisan to surmise that the method is actually performed with specific reagents. The specification is a quasi-elaborate research plan without any experimental backing and thus the invention would not be put in the possession of the public but only after the completion of this incompletely described research project. Due to the lack of appropriate guidance for the method claimed, the lack of specific reagents used and the lack of any demonstrable physical embodiment of the claimed invention, a skilled artisan would conclude that the claims do not have possession of the method claimed.
On page 5 of the remarks Applicant argues that the rejection should be withdrawn because the independent claim 1 specifically state that the reagents are selected from the group consisting of an antibody, an siRNA, an miRNA, and an scFv fragment, which are enumerated in the specification. The arguments were carefully considered but not found persuasive because the problem is not the enumeration of the antagonists (without any structure though) but possession of the method. There is no evidence that Applicant was in possession of the method. A declaration of intention which is not sustained by experimental facts does not constitute possession of a method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  41, 42, and 46-48 and 50 remain rejected under 35 U.S.C. 103 as being unpatentable over over David et al. in view of Alizadeh et al. (both cited previously) and Roth AJ (all cited previously) for reasons of record.
To recapitulate, David et al. disclosed that tumor-derived IL-8 can bias a tumor microenvironment (TME) into an immunosuppressive state by increasing the infiltration of myeloid-derived suppressor cells (MDSC) which have the ability to dampen anti-immune responses.  Blocking IL-8 activity has the potential to diminish the tumor-promoting signals for MDSC activation/infiltration. The reference suggests that targeting IL-8 in combination with other therapies must be undertaken to evaluate the effectiveness of strategy for overcoming tumor immunoresistance. IL-8 neutralizing antibodies have also been developed to block IL-8 signaling. 
Thus, David et al. underscores the fact that is desirable to block the IL-8 activity in order to diminish the infiltration of MDSC in the tumor environment.
Thus, when posed with the question of attacking a tumor from various angles, a
person of ordinary skill in the art would have to first obtain a more favorable TME. That
means making sure that the unfavorable “characters” in the TME would be eliminated and prevented from getting reinforcements. One has to block the signals that would result in increased infiltration of MDSCs and, eventually, eliminate the MDSCs.
While the inhibitors of IL-8 and its receptors (CXCR1 and CXCR2) are expressly taught by David et al., the art is also aware of reagents that would eliminate MDSCs.
Alizadeh et al., using a murine mammary cancer model, demonstrated that doxorubicin selectively eliminates MDSC in the spleen, blood, and tumor beds. The frequency of CD4+ and CD8+ T lymphocytes and consequently the effector lymphocytes or natural killer (NK) to suppressive MDSC ratios was significantly increased following doxorubicin treatment of tumor-bearing mice. Thus, doxorubicin may be used not only as a direct cytotoxic drug against tumor cells, but also as a potent immunomodulatory agent that selectively impairs MDSC-induced immunosuppression.  MDSC were also eliminated within the tumor beds in mice treated with doxorubicin and the drug significantly depleted granulocytic MDSC. 
Roth AJ disclosed that Aldoxorubicin (formerly INNO-206) has demonstrated response rates that culminated in a higher incidence of stable disease when compared to doxorubicin as a first-line treatment for patients with advanced soft tissue sarcomas, according to results from an ongoing phase II b study. Aldoxorubicin is a combination of doxorubicin and a novel single-molecule linker that quickly binds directly to endogenous circulating albumin through the EMCH linker. Protein-hungry tumors concentrate albumin, which increases the delivery of the linker molecule (with attached doxorubicin) to tumor sites. Doxorubicin is then released in the acidic environment of the tumor, leaving the neutral environment of healthy tissues unaffected. 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have combined the teachings of David et al. and Alizadeh et al. and pretreat a tumor with suppressors of MDSC and of IL-8/IL-8R axis with an reasonable expectation of success, since the methods were known and tested in the art. The skilled artisan, tasked with the treatment of a tumor, would have been aware about the negative impact of MDSC and would have employed the known and tested methods known in the art to suppress the number of MDSC in the TME and also to block infiltration of new MDSC by blocking the IL-8/IL-8R pathway that would have attracted new MDSCs. Aldoxorubicin was a known derivative of Doxorubicin obtained by linking the doxorubicin to serum albumin for a longer half-life of the drug and which allowed concentration of the drug in the tumor, as shown by Roth AJ motivate a person of ordinary skill in the art to use with an excellent expectation of success.
On page 5-6 of the remarks Applicant argues that: “… upon blocking the IL-8 activity as taught by David, the problem of MDSC activation/infiltration is already solved, and as such there can be no motivation to further use aldoxorubicin by combining with Alizadeh and Roth”. The arguments were carefully considered but not found persuasive because, as indicated by the comprehensive reading of the prior art cited, one has to block the signals that would result in increased infiltration of MDSCs and, eventually, eliminate the MDSCs. David et al. mitigated the infiltration of the MDSCs but not eliminate them, which is done in combination with the method of Alizadeh and Roth.
Further, Applicant brings forward a reference that was not used in the rejection at hand, Albeituini et al. and argues that this particular reference would teach away from the use of doxorubicin to eliminate MDSC in the tumor environment. The arguments were carefully considered but not found persuasive because the teachings of Albeituini et al. refer to a situation in which the patients were treated with doxorubicin-cyclophosphamide regimen, different than the current one. Moreover, the instant Application would use aldoxorubicin, which, as showed previously, would concentrate in the tumor cells and not affect the peripheral blood as much.

Claim 51 remains rejected under 35 U.S.C. 103 as being unpatentable over David et al. in view of Alizadeh et al., Roth AJ and Hoffman et al. (all cited previously) for reasons of record.
On page 6 of the remarks Applicant argues that Hoffman does not remedy the defects of the previously mentioned references. The arguments were carefully considered but not found persuasive because Hoffman et al. underscore that epithelial mesenchymal transition (EMT) is associated with the invasive behavior of metastatic cancer and teaches that combinations of pharmacological inhibitors that cause reversal of EMT in mammalian cells. By combining two inhibitors for different pathways (targets), EMT can be fully reversed. The reference also claims a method of reversing epithelial mesenchymal transition, comprising the step of treating a cancer disease patient with an amount of kinase inhibitor capable of reversing EMT, wherein the kinase inhibitor comprises a TGF β1 kinase inhibitor and a Rho kinase inhibitor or a TGF-β1 inhibitor and a p38 MAPK inhibitor (claim 1). A skilled artisan would have desired to reverse the EMT to make the tumor cells more responsive to chemotherapeutic treatment since it was known that by EMT the tumor cells loose the original cell morphology, cell-cell contacts, and thus would be more prone to metastasis. By reversing the process a practitioner would manage to further reduce the danger of metastasis and increase the chances for curing the patient.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647